 

Exhibit 10.34

 

AMENDMENT NO. 8 TO LEASE

 

THIS AMENDMENT NO. 8 TO LEASE (this “Amendment”) is made and entered into as of
the 31 day of December, 2019 by and between Landlord and Tenant named below:

 

  LANDLORD: WE 2 Church Street South LLC     c/o Winstanley Enterprises LLC    
150 Baker Avenue Extension, Suite 303     Concord, Massachusetts 01742        
TENANT: Interpace Diagnostics Lab Inc.     2 Church Street South     New Haven,
Connecticut 06519         BUILDING: 2 Church Street South     New Haven, CT
06519

 

WHEREAS, Landlord and Tenant’s predecessor in interest, JS Genetics, LLC
(“Original Tenant”), executed a lease dated as of June 28, 2006 (as previously
amended, and as further amended herein, the “Lease”), by which Tenant leased
approximately 429 rentable square feet of the Building known as Suite B-05B; and

 

WHEREAS, the Lease was subsequently amended by Amendment No. 1 to Lease dated as
of September 18, 2007, by which the term of the Lease was extended and Tenant
leased an additional 938 rentable square feet of space known as Suite B-5,
making the aggregate rentable square footage of the Premises 1,367 rentable
square feet (as modified below, the “Premises”); and

 

WHEREAS, the Lease was subsequently amended by Amendment No. 2 to Lease dated as
of August 29, 2008, by which the Basic Rent was increased and the term of the
Lease was extended; and

 

WHEREAS, the Lease was subsequently amended by Amendment No. 3 to Lease dated as
of April 8, 2009, by which the term of the Lease was extended; and

 

WHEREAS, the Lease was subsequently amended by Amendment No. 4 to Lease dated as
of September 16, 2010, by which the term of the Lease was extended and a
Termination Clause was added to the Lease; and

 

WHEREAS, the Lease was subsequently amended by Amendment No. 5 to Lease dated as
of September 15, 2011, by which the term of the Lease was extended; and

 

WHEREAS, the Lease was subsequently amended by Amendment No. 6 to Lease dated as
of March 5, 2014, by which the Basic Rent was increased and the term of the
Lease was extended; and

 

1

 

 

WHEREAS, the Lease was subsequently amended by Amendment No. 7 to Lease dated as
of August 29, 2014, by which the term of the Lease was extended; and

 

WHEREAS, Landlord and JS Genetics, Inc. entered into a Letter Agreement dated
December 16, 2014 wherein the parties ratified and confirmed the Lease
notwithstanding that Amendments 3 through 7, inclusive, were executed by
Original Tenant following the merger of Original Tenant into Tenant; and

 

WHEREAS, on March 16, 2015, Tenant changed its name from JS Genetics, Inc. to
Interpace Diagnostics Lab Inc.; and

 

WHEREAS, the stated expiration date of the Lease was December 31, 2015, but
Tenant has continued to occupy the Premises and pay rent under and pursuant to
the terms of the Lease.

 

WHEREAS, Landlord and Tenant have agreed to further extend the term of the Lease
and otherwise modify the Lease on the terms and conditions set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Capitalized terms used but not defined herein shall have the meaning ascribed
to each in the Lease.

 

2. Landlord and Tenant hereby ratify and confirm all the conditions of the Lease
and amend the Lease as set forth in this Amendment.

 

3. As of January 1, 2016, the Premises has been remeasured and the parties agree
that while there was no change to the footprint of the Premises, the rentable
square feet of the Premises is hereby revised to be 1,520 (comprised of
approximately 463 rentable square feet in Unit B-05B, and approximately 1,057
rentable square feet in Unit B-5). All references to the term “Premises” in the
Lease are deemed to mean approximately 1,520 rentable square feet of space in
the aggregate.

 

4. Landlord and Tenant acknowledge that Tenant has remained in possession of the
Premises since December 31, 2015, continued to pay Basic Rent for the period
January 1, 2016 through December 31, 2019 in the monthly amount of $3,034.93,
and that all the terms and conditions of the Lease shall apply to this period of
occupancy.

 

5. The Term of the Lease is hereby extended on the same terms and conditions set
forth therein, as modified herein, until December 31, 2020.

 

6. The Basic Rent for the period from January 1, 2020 through December 31, 2020
shall be $38,000.00 per year, payable in equal monthly installments of $3,166.67
per month. Basic Rent shall be payable at the time and in the manner set forth
in the Lease.

 

2

 

 

7. Tenant takes the Premises for the extended term “as is”.

 

8. Section 12.3 of the Lease (Termination of Lease) is hereby deleted.

 

9. Landlord and Tenant represent and warrant to the other that each has full
authority to enter into this Amendment and further agree to hold harmless,
defend, and indemnify the other from any loss, costs (including reasonable
attorneys’ fees), damages, or claim arising from any lack of such authority.

 

10. As modified herein, the Lease is hereby ratified and confirmed and shall
remain in full force and effect.

 

11. Landlord and Tenant hereby represent and warrant to the other that each has
not dealt with any broker, finder or like agent in connection with this
Amendment and each does hereby agree to indemnify and hold the other, its agents
and their officers, directors, shareholders, members, partners and employees,
harmless of and from any claim of, or liability to, any broker, finder or like
agent claiming a commission or fee by reason of having dealt with either party
in connection with the negotiation, execution or delivery of this Amendment, and
all expenses related thereto, including, without limitation, reasonable
attorneys’ fees and disbursements.

 

12. This Amendment constitutes the entire agreement by and between the parties
hereto and supersedes any and all previous agreements, written or oral, between
the parties. No modification or amendment of this Amendment shall be effective
unless the same shall be in writing and signed by the parties hereto. The
provisions of this Amendment shall inure to the benefit of, and be binding upon,
the parties hereto and their respective legal representatives, successors and
assigns.

 

13. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one agreement. This Amendment shall become effective when duly executed and
delivered by all parties hereto.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, the Landlord and Tenant have signed this Amendment No. 8 to
Lease as of the day and year first above written.

 

    LANDLORD:           WE 2 CHURCH STREET SOUTH LLC             By: WE Church
Manager LLC       Its Manager         /s/ Deborah A. Sweeney   By: Winstanley
Enterprises LLC Witness Deborah A. Sweeney     Its Manager         /s/ Pamela M.
D’Ambrosio   By: /s/ Carter J. Winstanley Witness Pamela M. D’Ambrosio    
Carter J. Winstanley       A Manager             TENANT:           INTERPACE
DIAGNOSTICS LAB INC.         /s/ A. Mireskandari   By /s/ Jack E. Stover Witness
A. Mireskandari SVP, BD           Name: Jack E. Stover             Title:
President & CEO

 

[Signature Page to Amendment No. 8 to Lease by and between WE 2 Church Street
South LLC and
Interpace Diagnostics Lab Inc.]

 

4



